Citation Nr: 1516997	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-16 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a heart condition, to include sick sinus syndrome with pacemaker and coronary artery disease (CAD).

2.  Entitlement to service connection for depression, to include as secondary to sick sinus syndrome with pacemaker and CAD.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1996 to August 1996.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  No abnormalities, disorders or disabilities were noted on the Veteran's October 1995 enlistment examination.

2.  Service treatment records clearly demonstrate that the Veteran experienced recurrent syncope since childhood and prior to enlistment onto active duty.

3.  Competent medical evidence supported by adequate rationale makes clear that the Veteran's pre-existing condition causing recurrent episodes of syncope was not aggravated during his 8 months of active duty service.

4. The evidence does not suggest that the Veteran's heart condition, specifically sick sinus syndrome and CAD, had its onset during service or is otherwise related thereto.

5.  Depression did not have its onset in service and has been found to be secondary to a disability which is not service connected.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart condition have not been met.  38 U.S.C.A. §§ 1111, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).
2. The criteria for service connection for depression have not been met. 38 U.S.C.A. §§ 1111, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, in a February 2010 pre-adjudication letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for service connection, including what he needed to provide and what would be obtained by VA.  

The record also reflects that VA has made reasonable efforts to obtain all relevant records pertinent to the matter on appeal, including the Veteran's service treatment records (STRs), Social Security Administration (SSA) records and private treatment records, to the extent available.  
The VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The Veteran was afforded examinations regarding his heart condition and his psychiatric disabilities in July 2010.  The examiners both reviewed the claims file and met with the Veteran to consider his subjective complaints and allegations.  The Board finds that the July 2010 examinations provide sufficient detail so that the Board can perform a fully informed evaluation of the Veteran's claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran was provided the opportunity to meaningfully participate in the development of his claim.  He did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Based on the foregoing, the Board concludes that no further assistance to the Veteran with the development of the evidence is required. 

II.  Entitlement to Service Connection

a.  Heart Condition

The Veteran indicates he was discharged from the service due to recurrent passing out and that he continued to pass out prior to hospitalization in July 2009 for a heart condition.  See January 2010 VA Form 21-526.  See also DD-214 (indicating the reason for separation was failure to meet procurement medical fitness standards).  

In his June 2013 Form 9, the Veteran alleged that although the condition did pre-exist service, it was aggravated during physical training which eventually led to a diagnosis of heart disease and an award of social security disability benefits.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111.  This presumption attaches only where there has been an induction examination in which the later-complained-of disability was not noted.  In cases where the disease or injury at issue is not noted on the entrance examination, a two-pronged test is for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable".  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in part and dissenting in part).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  See Wagner v. Principi, 370 F.3d 1089, 1094 -1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.  Notably, temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The presumption of soundness applies in this case. There was no indication of any cardiac condition or evidence of recurrent syncope on the Veteran's October 1995 entrance examination. Therefore, the Board must address whether the presumption of soundness has been rebutted.  

The Veteran's service treatment records (STR) reflect that in May 1996, the Veteran sought treatment for syncope. The records reflected a history of fainting over the course of 10 years and a history of dizziness (post exertional) over 8 to 10 years.  It was indicated the Veteran had been asymptomatic for 2 to 3 years.  The Veteran reported that dizziness and syncope had started around age 6 and were worse during the summer months; the Veteran indicated experiencing the symptoms twice a year and the episodes occurred more often during childhood.  The assessment was "syncope possibly cardiac in origin may have relation to volume status" with greater symptomatology in the warm months.  In a July 1996 STR, it was indicated the Veteran sought follow up for "hyperventilation disorder" and that he stated he had the problem "for a while before joining the Army."  An effort was made by treatment providers to determine the etiology of the Veteran's recurrent fainting spells.  It was indicated that a cardiac etiology could be considered although EKGs did not show clear evidence of abnormality.  It was indicated such spells were unlikely to be epileptic due to the associated symptomatology.
Following his claim for service connection, the Veteran submitted a statement from a Dr. L.O. dated in January 2010 indicating that the Veteran had documented sick sinus syndrome that caused him to pass out.  The doctor indicated that the condition required the placement of a pacemaker implant.

In July 2010, the Veteran underwent a VA heart examination.  The claims file was reviewed.   It was noted that "episodes" of his heart condition occurred after exercise, a few minutes to 1-2 hours post exertion.    The Veteran indicated that at the time of entry into the military, he had not had any episodes for "a while."  He indicated that soon after starting his military service, he had more episodes of syncope after physical training which led him to be discharged from the Army.  He indicated having further episodes of syncope but did not have medical treatment except for an episode in about 1999 when he had a heart catheterization and stress test.  Plaque was reportedly noted, but no intervention or treatment was started then.  In 2009, the Veteran began having more severe symptoms of syncope along with chest pain.  Reviewed medical records indicated that a pacemaker was implanted due to syncopal episodes in July 2009.  After reviewing the claims file and interviewing the Veteran, the examiner provided an opinion as to a relationship between the Veteran's in-service episodes of syncope and his currently diagnosed heart condition.  The examiner opined:

The symptoms had been occurring for many years prior to military service.  Since the symptoms were more likely to occur after exertion, he had an increase in frequency of symptoms during the early phase of military service because of frequent and high levels of exertion during training.  After military service, he reported that symptoms were less frequent and did not become significantly worse again until several years later.  There is nothing about his military service which would be expected to permanently aggravate sick sinus syndrome.  Therefore, in my opinion, his sick sinus syndrome s/p pacemaker placement was not permanently aggravated by active duty military service. 
The Board finds that the evidence supports a finding that it is clear and unmistakable that the Veteran had episodes of syncope, dizziness and hyperventilation that occurred during his childhood prior to service.  These recurrent episodes became more frequent within his 8 month period of service due to heightened physical activity.  After service, recurrent episodes continued  with less frequency prior to diagnosis of sick sinus syndrome and implant of a pacemaker 13 years after separation from service.  The evidence indicates clearly that the Veteran's pre-existing condition was not permanently aggravated during service.  

The Board is persuaded by the July 2010 VA examiner's conclusion that there is no supporting evidence that the Veteran's experiences in the military had an effect on the course of his recurrent syncopic episodes. As such, the Board finds clear and unmistakable evidence that the presumption of soundness has been rebutted in this case and that the Veteran's pre-existing condition was not aggravated during service.  Given these findings, the Board concludes that the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

b.  Psychiatric Disorder

The Veteran contends he has depression secondary to his heart condition.  In July 2010, the Veteran underwent a VA psychiatric examination.  The examiner reviewed the claims file and met with the Veteran for an hour and a half.  The Veteran denied a history of depression.  The Veteran reported depression "with onset associated with development of serious medical condition."  The examiner determined that depression began after "acute exacerbation of the heart condition."

Private treatment records from Dr. H. dated in July 2009 indicate that after the Veteran presented to the emergency room with chest pain and had a pacemaker implanted, he sought follow-up treatment and indicated he was depressed and worried that he would not be able to keep his job.  Medication was prescribed at that time.  The Veteran continues to seek treatment and take medications for depression.

Under section 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

In this decision, the Board concluded that there is clear evidence that the Veteran's heart condition manifested by recurrent syncope while on active duty pre-existed service and was not aggravated therein.  As such, the Board determined that the Veteran's pre-existing cardiac condition is not subject to service connection.  As such, service connection for depression cannot be granted because the criteria for service connection on a secondary basis have not been met and there is no evidence, either lay or medical, that depression is directly related to the Veteran's active service.


ORDER

Service connection for a heart condition is denied.

Service connection for depression is denied. 



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


